ORDER
PER CURIAM.
Jimmy L. Hudson (Defendant) appeals the trial court’s judgment and sentence imposed after a non-jury trial finding Defendant guilty of possession of a controlled substance, in violation of Section 195.202 RSMo 2000. The trial court sentenced Defendant to five years imprisonment. We affirm.
Defendant alleges the trial court erred in denying his motion to suppress and admitting into evidence crack cocaine seized from Defendant because it was the fruit of an unlawful show of authority by the arresting officer and the direct product of that unlawful encounter.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).